DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 17th, 2021 has been entered. Claims 4, 8, and 16-17 have been canceled. Claims 1-3, 5-7, 9-15, and 18-21 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed May 17th, 2021.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed August 17th, 2021, with respect to the rejections of claims 1-3, 5-7, 9-14, and 18- 21 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on September 21st, 2021.
The application has been amended as follows: 

(Currently Amended) A surface cleaning apparatus comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
a cyclone positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber, the cyclone comprising a cyclone chamber inlet body provided at a cyclone chamber inlet end, a cyclone main body comprising an opposed end having an opposed end wall axially spaced apart from the cyclone chamber inlet end, a plurality of cyclone chamber inlets provided at the cyclone chamber inlet end, a cyclone chamber air outlet and a centrally positioned cyclone axis of rotation, wherein the cyclone chamber inlet body comprises a cyclone chamber inlet end wall and a plurality of axially extending spaced apart sidewall portions provided around at least a portion of a radial outer perimeter of the cyclone chamber inlet body; and,
a suction motor positioned in the air flow path upstream of the clean air outlet
wherein, the cyclone chamber inlet body is a separately manufactured part, and
wherein the cyclone main body comprises a main body sidewall having a first end located at the opposed end wall and a terminal end axially spaced from the first end, and
wherein the sidewall portions are securable to the terminal end and, when the sidewall portions are secured to the terminal end, the sidewall portions have a first end provided on the cyclone chamber inlet body and an axially spaced apart second end located at the terminal end.
(Previously Presented) The surface cleaning apparatus of claim 1 wherein the sidewall portions have a thickness of 0.002 to 0.03 inches.
(Previously Presented) The surface cleaning apparatus of claim 1 wherein the sidewall portions have a thickness of 0.005 to 0.015 inches.
(Cancelled).
(Previously Presented) The surface cleaning apparatus of claim 1 wherein the cyclone chamber inlet end wall and the sidewall portions are integrally formed.
(Previously Presented) The surface cleaning apparatus of claim 1  wherein the cyclone chamber inlet end wall and the sidewall portions are integrally formed of metal.
(Previously Presented) The surface cleaning apparatus of claim 6 wherein the sidewall portions are mechanically shaped to extend generally axially away from the cyclone chamber inlet end wall.
(Cancelled).
(Currently Amended) The surface cleaning apparatus of claim 1 wherein the axially spaced apart second end of the sidewall portions mate with the terminal end of the main body sidewall.
(Currently Amended) The surface cleaning apparatus of claim 9 wherein the terminal end of the main body sidewall has recesses in which the axially spaced apart second end of the sidewall portions are received.
(Original) The surface cleaning apparatus of claim 1 wherein the cyclone chamber inlet body is formed from a sheet having a plurality of flanges extending outwardly from the cyclone chamber inlet end wall, and the sidewall portions are shaped by bending the flanges to extend at an angle to a plane in which the cyclone chamber inlet end wall extends.
(Original) The surface cleaning apparatus of claim 1 wherein the cyclone chamber air outlet is provided at the opposed end.
(Original) The surface cleaning apparatus of claim 1 further comprising a dirt collection chamber exterior to the cyclone chamber and the cyclone further comprises a dirt outlet in communication with the dirt collection chamber wherein the dirt outlet is provided at the opposed end. 
(Original) The surface cleaning apparatus of claim 1 wherein the cyclone has a diameter of 0.5 inches to 2.5 inches.
(Previously Presented) A surface cleaning apparatus comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
a cyclone positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber, the cyclone comprising a cyclone chamber inlet body provided at a 
a suction motor positioned in the air flow path upstream of the clean air outlet
wherein the cyclone main body comprises a main body sidewall extending between the cyclone chamber inlet body and the opposed end wall and 
wherein the main body sidewall has a terminal end spaced from the opposed end wall, and
wherein the sidewall portions each have a terminal end spaced from the cyclone chamber inlet end, and 
wherein the terminal end of the main body sidewall has recesses in which the terminal ends of the sidewall portions are received.
(Cancelled).
(Cancelled).
(Previously Presented) The surface cleaning apparatus of claim 15 wherein the sidewall portions have a 
(Original) The surface cleaning apparatus of claim 15 wherein the cyclone chamber inlet body is formed from a sheet having a plurality of flanges extending outwardly from the cyclone chamber inlet end wall, and the sidewall portions are shaped by bending the flanges to extend at an angle to a plane in which the cyclone chamber inlet end wall extends.
(Previously Presented) The surface cleaning apparatus of claim 15 wherein the cyclone chamber inlet end wall and the sidewall portions are integrally formed of
(Previously Presented) The surface cleaning apparatus of claim 15 wherein the cyclone has a diameter of 0.5 inches to 2.5 inches.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 15 are the independent claims from which all other claims depend. 
Claim 15 has been amended to incorporate the allowable subject matter indicated in the Non-Final Office Action filed May 17th, 2021. Claims 18-21 depend from claim 15 and are consequently also allowable.
Claim 1, as amended above, similarly contains elements that are not present, alone or in an obvious combinable form, in the prior art. Specifically, the elements of “the cyclone chamber inlet body comprises…a plurality of axially extending spaced apart sidewall portions… the cyclone chamber inlet body is a separately manufactured part…wherein the sidewall portions are securable to the terminal end and, when the sidewall portions are secured to the terminal end, the sidewall portions have a first end provided on the cyclone chamber inlet body and an axially spaced apart second end located at the terminal end.” The prior art contains cyclone chambers with axially extending sidewall portions, such as those in fig. 3 of Yoo et al. (US PGPub 2009/0133370), but they are generally not positioned at the inlet body and at a terminal end of the sidewall chamber as those are defined by the claim, and additionally are usually manufactured as a unit with the terminal end of the sidewall chamber rather than as a separate part. Art that might remedy those defects, such as that of Altorf cited in the previous action would not have been obvious to a person of ordinary skill in the art to combine to produce the claimed invention. Consequently, claim 1 is allowed. Claims 2-3, 5-7 and 9-14 depend from claim 1 and are consequently also allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altorf et al. (US 10427172), Altorf et al. (US PGPub 2015/0047305), HYUN et al. (US PGPub 2019/0091701), HYUN et al. (US PGPub 2017/0319027), Hanet al. (US 9622632), Smith (US 9005324), Smith (US PGPub 2013/0091813), Conrad (US PGPub 2014/0366314), Conrad (US PGPub 2012/0036675), Conrad (US 7941895), Conrad (US 8034140), Conrad (US 8250702), Conrad (US 8640303), Conrad (US 8898857), Conrad (US 10327612), Conrad (US PGPub 2009/0205160), Han et al. (US PGPub 2009/0241491), Oh et al. (US 7416575), Lang (US PGPub 2008/0104795), Park (US 7160346), Go et al. (US 7086119), Oh et al. (US PGPub 2005/0066469), Go et al. (US PGPub 2004/0177472), Chandler et al. (US 1539797) all teaching relevant aspects of cyclonic cleaners and inlets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723